     Case 4:19-cv-02901 Document 159 Filed on 03/08/21 in TXSD Page 1 of 6
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                    IN THE UNITED STATES DISTRICT COURT                        March 08, 2021
                    FOR THE SOUTHERN DISTRICT OF TEXAS                       Nathan Ochsner, Clerk
                              HOUSTON DIVISION



COMMODITY FUTURES TRADING                    §
COMMISSION,                                  §
                                             §
                    - Plaintiff,             §
                                             §
V.                                           §          CIVIL ACTION NO. H-19-2901
                                             §
EOX HOLDINGS LLC and                         §
ANDREW GIZIENSKI,                            §
                                             §
                    Defendants.              §


                        MEMORANDUM OPINION AND ORDER


       This action is brought by plaintiff, the Commodity Futures

Trading Commission ("CFTC" or "Plaintiff"), against defendants, EOX

Holdings      LLC     ("EOX" )     and       Andrew       Gizienski     ("Gizienski")

(collectively,       "Defendants"),          for      violations of the Commodity

Exchange Act        ("CEA"),     7 U.S.C.        §§    1-27f,   and the Regulations

promulgated thereunder, 17 C.F.R. parts 1-190, during the period

beginning in or about August of 2013 and continuing through May of

2014 ("relevant period").          Pending before the court is Defendants'

Motion to Amend the Revised Docket Control Order and for Leave to

File Summary Judgment Motion on Counts I                    &   II,   and for Partial

Summary Judgment on Counts III           &   IV ("Motion to Amend and for Leave

to File SJ Motion") (Docket Entry No. 153). For the reasons stated

below the Defendants' Motion to Amend and for Leave to File SJ

Motion will be granted.
   Case 4:19-cv-02901 Document 159 Filed on 03/08/21 in TXSD Page 2 of 6



     Plaintiff's complaint alleges that defendants violated the CEA
and CFTC regulations when Gizienski, a broker at EOX, exercised

discretionary trading authority over an account belonging to an EOX
client at the same time that Gizienski facilitated block trades for
other EOX customers. 1      In pertinent part Plaintiff's Complaint
alleges that "[a]t all relevant times, Defendants owed duties of
trust and confidentiality to EOX customers by law or rule, by
agreement, and by understanding." 2
     On September 5, 2019, the court entered an Order informing the
Defendants that
      [b]ecause of the number of dispositive motions pending on
     the court's docket, the court normally limits the parties
     to one dispositive motion. This limitation is especially
     appropriate when a defendant files a dispositive motion
     before the part        have conducted discovery.     Since
     defendants filed a Notice of Motion to Dismiss and for
     Summary Judgment on Counts I and II of the Complaint as
     to EOX and Gizienski, and Motion to Dismiss All Counts
     against Gizienski ("Defendants' Dispositive Motion")
     (Docket Entry No. 23) before the case was transferred to
     the undersigned judge, defendants will advise the court
     by September 10, 2019, whether they wish to proceed with
         ir Defendants'    spositive Motion or to withdraw the
     motion and reserve their right to file a motion for
     summary judgment pursuant to the scheduling order that
     the court will enter at the September 27, 2019, initial
     pretrial and scheduling conference. 3



     1
      Complaint for Injunctive Relief, Civil Monetary Penalties,
and Other Equitable Relief ("Complaint"), Docket Entry No. 1,
pp. 16-18 11 75-85. Page numbers for docket entries in the record
refer to the pagination inserted at the top of the page by the
court's electronic filing system.
     2
             at 5   1 20.
     3
         0rder, Docket Entry No. 69, p. 2.
                                   -2-
   Case 4:19-cv-02901 Document 159 Filed on 03/08/21 in TXSD Page 3 of 6



       On September 10, 2019, Defendants "advise[d] the court that

they wish to proceed at this time with their Motion to Dismiss and

for Summary Judgment on Counts I and II of the Complaint                      ( the

"Motion," Docket Entry No. 23) " 4

       On     September 26,      2019,   the court denied the Defendants'

dispositive motion. 5

       On     September    27,   2019,    the   court   held   a   pretrial   and

scheduling conference at which the court entered a Docket Control

Order with a dispositive motion deadline only for the Plaintiff. 6

The Minutes and Order from the pretrial and scheduling conference

state that "[t]here will be no dispositive motions filed by the

defendants." 7      Each revised version or continuation of the Docket

Control Order in this case contains a dispositive motion deadline

only for the Plaintiff. 8

       On February 26, 2021, Plaintiff filed Plaintiff's Motion for

Summary Judgment          (Docket Entry No. 150),       and also filed CFTC's

Memorandum of Law in Support of Motion for Summary Judgment (Docket

Entry No. 151).           On the same day Defendants filed the pending

Motion to Amend and for Leave to File SJ Motion attached to which


       Defendants' Advisement of Intent, Docket Entry No. 70, p. 1.
       4


       5
           Memorandum Opinion and Order, Docket Entry No. 74.
       Docket Control Order, Docket Entry No. 76, p. 2 � 9.
       6


       7
           Minutes and Order, Docket Entry No. 75.
      See Amended Docket Control Order, Docket Entry No. 95, p. 1
       8

� 9; Second Amended Docket Control Order, Docket Entry No. 98, p. 1
� 9; and Revised Docket Control Order, Docket Entry No. 102, p. 2
� 9.

                                         -3-
   Case 4:19-cv-02901 Document 159 Filed on 03/08/21 in TXSD Page 4 of 6



is their motion for summary judgment and a memorandum of law in

support of their motion for summary judgment.           Acknowledging that

the court's scheduling orders do not permit them to file another

dispositive motion, and asserting that "discovery has shown that

except for two small parts of the CFTC's claims, it has no case," 9

Defendants argue that         "resolution of these issues by summary

judgment without the expense, difficulty and waste of a full-blown

endless     trial   is   in   the   interests   of   justice   and   judicial

economy." 10    Defendants also argue that the court's resolution of

cross-motions for summary judgment "will substantially narrow the

issues and likely        lead to the settlement of         this case,      but

certainly to streamlined further proceedings." 11

     Plaintiff opposes Defendant's Motion to Amend and for Leave to

File SJ Motion.      Asserting that "[p] ermitting the Defendants to

file a second dispositive motion would lead only to inefficiency, " 12

Plaintiff argues that


     9
      Defendants' Motion to Amend and for Leave to File SJ Motion,
Docket Entry No. 153, p. 1. See also Defendants' Reply on Their
Motion to Amend the Revised Docket Control Order and for Leave to
File Summary Judgment Motion on Counts I & II, and for Partial
Summary Judgment on Counts III & IV, Docket Entry No. 157, p. 1
("Defendants recognize this Court's prior limitation of Defendants
to a single dispositi[ve] motion in accordance with the Court's
normal limitation of parties to one dispositive motion.").
      Defendants' Motion to Amend and for Leave to File SJ Motion,
     10

Docket Entry No. 153, p. 1.
     11   Id.
      Plaintiff's Response in Opposition to Defendants' Motion to
     12

Amend the Revised Docket Control Order and Leave to File Summary
Judgment, Docket Entry No. 155, p. 2.
                                      -4-
   Case 4:19-cv-02901 Document 159 Filed on 03/08/21 in TXSD Page 5 of 6



     Defendants can more efficiently raise their arguments in
     response to the CFTC' s motion for summary judgment rather
     than filing a cross-motion that would double the amount
     of briefing. For example, the CFTC argues on summary
     judgment that Defendants owed a duty of trust and
     confidence to EOX customers (ECF No. 151 at 20-22), while
     Defendants seek to argue that they did not owe any duty
     of confidentiality to their customers (ECF No. 153-3 at
     16-1 7) . That issue - like all of the other issues
     Defendants seek to raise - can be much more easily
     resolved in one set of briefs rather than in parallel
     motions asking the Court to decide the same legal issue
     twice.13

     Although   the   court    normally   limits    the   parties   to     one

dispositive motion, the court is persuaded that the interests of

both the parties and justice will best be served by allowing the

Defendants to file a second dispositive motion.            While a single

motion for summary judgment allows the court to enter judgment for

the party who filed the motion, cross-motions for summary judgment

allow the court to render summary judgment for whichever party - if

any - satisfies the burden of establishing entitlement to judgment

as a matter of law.      Shaw Constructors v. ICF Kaiser Engineers,

Inc., 395 F.3d 533, 539 n.9 (5th Cir. 2004), cert. denied, 126 S.

Ct. 342 (2005) .

     Accordingly, Defendants' Motion to Amend the Revised Docket

Control Order and for Leave to File Summary Judgment Motion on

Counts I & II, and for Partial Summary Judgment on Counts III & IV

(Docket Entry No. 153) is GRANTED.

     The Clerk is DIRECTED to file Defendants' Motion for Summary

Judgment on Counts I     &   II, and for Partial Summary Judgment on


     13Id.


                                    -5-
      Case 4:19-cv-02901 Document 159 Filed on 03/08/21 in TXSD Page 6 of 6



Counts III    &   IV (Docket Entry No. 153-2); Defendants' Memorandum in

Support of Their Motion for Summary Judgment on Counts I              &   II, and

for Partial Summary Judgment on Counts III               &   IV   (Docket Entry

No.     153-3);    Exhibits    (Docket    Entry   No.   153-4);     Unpublished

Decisions      (Docket   Entry   No.    153-5);   and   Order     (Docket   Entry

No. 153-6).

        SIGNED at Houston, Texas, on this the 8th day of March, 2021.




                                                    SIM LAKE
                                       SENIOR UNITED STATES DISTRICT JUDGE




                                       -6-
